Case 1:21-ap-01013-NWW           Doc 7 Filed 04/28/21 Entered 04/28/21 20:12:58               Desc
                                 Main Document   Page 1 of 8




                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE EASTERN DISTRICT OF TENNESSEE
                                 SOUTHERN DIVISION

IN RE:                                        )       CASE NO. 21-BK -10199-NWW
                                              )
JANIS DIANE PIERCE,                           )
                                              )       CHAPTER 7 Proceeding
         Debtor.                              )
                                              )
                                              )   Adversary Proceeding No. 21-AP-01013-NWW
DOUGLAS R. JOHNSON,                           )
Chapter 7 Trustee,                            )
                                              )
         Plaintiff,                           )
v.                                            )
                                              )
QUICKEN LOANS, LLC                            )
                                              )
      Defendant.                              )
__________________________________            )

            DEFENDANT QUICKEN LOANS, LLC’s ANSWER AND DEFENSES

         COMES NOW Quicken Loans, LLC (“Quicken”), through undersigned counsel, and

hereby files this Answer to the Complaint, respectfully showing the Honorable Court as follows:

                                  AFFIRMATIVE DEFENSES

                                        FIRST DEFENSE

         Plaintiff’s Complaint fails to state a claim or cause of action against Quicken upon which

relief may be granted.

                                       SECOND DEFENSE

         Quicken conducted itself in good faith, with due diligence and in a manner that was

reasonable and appropriate under the circumstances.




                                                  1
Case 1:21-ap-01013-NWW           Doc 7 Filed 04/28/21 Entered 04/28/21 20:12:58                  Desc
                                 Main Document   Page 2 of 8



                                        THIRD DEFENSE

       The transaction which is the subject of this avoidance action occurred in the "ordinary

course of business".

                                       FOURTH DEFENSE

       The Trustee had constructive notice of Quicken’s security interest in the subject property.

                                        FIFTH DEFENSE

       Quicken’s security interest in the subject property is further protected by the doctrine of

equitable subrogation.

                                        SIXTH DEFENSE

       Quicken expressly reserves its respective right(s) to amend this Answer and/or to delete

or assert additional affirmative defenses if facts come to light in this matter so as to warrant the

assertion of additional defenses.

                                      SEVENTH DEFENSE

       Quicken denies each and every allegation contained in the Complaint, whether express or

implied, that is not expressly and unequivocally admitted in this Answer.

                                       EIGHTH DEFENSE

       Subject to and without waiving any of their other respective rights, defenses or

objections, Quicken, by and through its undersigned counsel, further responds to the specific

averments and allegations contained in the individual and enumerated paragraphs of Plaintiff’s

Complaint separately and as follows:




                                                  2
Case 1:21-ap-01013-NWW          Doc 7 Filed 04/28/21 Entered 04/28/21 20:12:58               Desc
                                Main Document   Page 3 of 8



                                                  1.

       Quicken states that the underlying Bankruptcy petition speaks for itself and denies as

stated the averments in Paragraph 1 of the complaint. By way of further response, Quicken

states that the underlying Bankruptcy petition was filed on January 29, 2021.

                                                   2.

       Quicken admits that Plaintiff is designated as the Chapter 7 trustee within the underlying

Bankruptcy Petition. Quicken otherwise denies as stated the averments in this Paragraph.

                                                  3.

       Quicken admits to the averments in Paragraph 3 of the complaint.

                                                 4.

       Quicken admits that it conducts business in Tennessee.

                                                 5.

       Quicken denies the averments in Paragraph 5 as stated.

                                                 6.

       Quicken denies that jurisdiction is proper as to the instant action. 1

                                                 7.

       Quicken denies that venue is proper herein.1

                                                 8.

       Quicken admits the averments in Paragraph 8 of the complaint.




       1
          Quicken, contemporaneous to the instant filing, has filed a motion to dismiss on the
basis of improper venue, and thus jurisdiction, within the underlying Bankruptcy petition and
does not waive any argument as to venue or jurisdiction by the filing of this Answer.
                                                  3
Case 1:21-ap-01013-NWW         Doc 7 Filed 04/28/21 Entered 04/28/21 20:12:58                 Desc
                               Main Document   Page 4 of 8



                                                  9.

       Quicken admits the averments in Paragraph 9 of the complaint. By way of further

response, upon information and belief, the applicable deed of conveyance is recorded at Deed

Book 1983, Page 62, Catoosa County, Georgia records.

                                                  10.

       Quicken denies as stated the allegations contained in Paragraph 10 of the Complaint.

                                                  11.

       Quicken denies as stated the allegations contained in Paragraph 11 of the Complaint. By

way of further response, the Pierces executed a note and security deed on August 15, 2020, in the

amount of $256,895.00, as secured by the Property.

                                                  12.

       Quicken denies as stated the allegations contained in Paragraph 12 of the Complaint.

                                                  13.

       Quicken denies as stated the allegations contained in Paragraph 13 of the Complaint. By

way of further response, Quicken states that the document attached as exhibit 1 is a true and

correct copy of a note executed by the Pierces.

                                                  14.

       Quicken denies as stated the allegations contained in Paragraph 14 of the Complaint.

                                                  15.

       Quicken denies as stated the allegations contained in Paragraph 15 of the Complaint.

                                                  16.

       Quicken denies as stated the allegations contained in Paragraph 16 of the Complaint.




                                                  4
Case 1:21-ap-01013-NWW          Doc 7 Filed 04/28/21 Entered 04/28/21 20:12:58                 Desc
                                Main Document   Page 5 of 8



                                                17.

        Quicken denies as stated the allegations contained in Paragraph 17 of the Complaint.

                                                18.

        Quicken denies as stated the allegations contained in Paragraph 18 of the Complaint.

                                 COUNT I
          AVOIDANCE OF A PREFERENTIAL TRANSFER UNDER 11 U.S.C. §547


                                               12. [sic]

        Quicken incorporates by reference its responses to the foregoing Paragraphs as if fully set

forth herein.

                                               13. [sic]

        Quicken denies as stated the allegations contained in Paragraph 13 [sic] of the Complaint.

                                               14. [sic]

        Quicken denies as stated the allegations contained in Paragraph 14 [sic] of the Complaint.

                                               15. [sic]

        Quicken denies as stated the allegations contained in Paragraph 15 [sic] of the Complaint.

                                               16. [sic]

        United denies as stated the allegations contained in Paragraph 16 [sic] of the Complaint.

                                               17. [sic]

        The averments within Paragraph 17 [sic] are a legal conclusion to which no response is

required. Quicken otherwise denies as stated the allegations contained in Paragraph 17 [sic] of

the Complaint.

                                               18. [sic]

        Quicken denies as stated the allegations contained in Paragraph 18 [sic] of the Complaint.


                                                 5
Case 1:21-ap-01013-NWW          Doc 7 Filed 04/28/21 Entered 04/28/21 20:12:58               Desc
                                Main Document   Page 6 of 8



                                               19. [sic]

        Quicken admits that it was a creditor of Ms. Pierce on November 17, 2020. Quicken

otherwise denies the allegations contained in Paragraph 19 [sic] of the Complaint.

                                               20. [sic]

        Quicken denies as stated the allegations contained in Paragraph 20 [sic] of the Complaint.

                                               21. [sic]

        Quicken is without information to admit or deny the averments in Paragraph 21 [sic] of

the Complaint; as such, the averments in Paragraph 21 [sic] of the Complaint stand as denied.

                                               22. [sic]

        Quicken denies the allegations contained in Paragraph 22 [sic] of the Complaint.

                                               23. [sic]

        Quicken denies as stated the allegations contained in Paragraph 23 [sic] of the Complaint.

                                               24. [sic]

        Quicken denies the allegations contained in Paragraph 24 [sic] of the Complaint.

                                               25. [sic]

        Quicken denies the allegations contained in Paragraph 25 [sic] of the Complaint.

                                               26. [sic]

        Quicken denies the allegations contained in Paragraph 26 [sic] of the Complaint.

                               COUNT II
RECOVERY OF MS. PIERCE’S INTEREST IN THE PIERCE PROPERTY UNDER 11 U.S.C.
                                §550(a)


                                               27. [sic]

        Quicken incorporates by reference its responses to the foregoing Paragraphs as if fully set

forth herein.

                                                6
Case 1:21-ap-01013-NWW           Doc 7 Filed 04/28/21 Entered 04/28/21 20:12:58                  Desc
                                 Main Document   Page 7 of 8



                                                28. [sic]

       Quicken denies the allegations contained in Paragraph 28 [sic] of the Complaint.

                                                29. [sic]

       Quicken denies the allegations contained in Paragraph 29 [sic] of the Complaint.

                                                30. [sic]

       Quicken denies the allegations contained in Paragraph 30 [sic] of the Complaint. By way

of further answer, Quicken denies that the Plaintiff can avoid the transfer at issue in this case.

                                                31. [sic]

       Quicken denies the allegations contained in Paragraph 31 [sic] of the Complaint.

                                                32. [sic]

       Quicken denies each and every allegation not specifically admitted herein.

       WHEREFORE, having fully answered the Complaint, Defendant Quicken Loans, LLC

prays that this Court enter an order in favor of Quicken, that its security deed is not vacated and

is a valid secured debt of the Debtor, and that Quicken have such other and further relief as is

just and proper.

       This 28th day of April, 2021.

                                                       Respectfully submitted,

                                                       THE GILROY FIRM

                                                           /s/ Monica K. Gilroy
                                                       MONICA K. GILROY
                                                       Georgia Bar No. 427520
                                                       Admitted pro hac vice
                                                       Attorney for Quicken Loans, LLC
                                                       1145 Hightower Trail
                                                       Atlanta, Georgia 30350
                                                       (678) 280-1922
                                                       Monica.Gilroy@gilroyfirm.com


                                                  7
Case 1:21-ap-01013-NWW         Doc 7 Filed 04/28/21 Entered 04/28/21 20:12:58               Desc
                               Main Document   Page 8 of 8



                                CERTIFICATE OF SERVICE


       I hereby certify that on April 28, 2021, a copy of the Answer was served on those listed
below as indicated:

       Via electronic case noticing:

       Elisabeth B Donnovin – Counsel for Trustee – ECF
       Johnson & Mulroony, P.C.
       428 McCallie Avenue
       Chattanooga, TN 37402

       Douglas R. Johnson, Trustee – ECF

       Bankruptcy Court – ECF


                                                    /s/ Monica K. Gilroy_________________
                                                    Monica K. Gilroy
                                                    Georgia Bar No. 427520
                                                    Admitted pro hac vice

                                                    The Gilroy Firm
                                                    Attorney for Quicken Loans, LLC
                                                    1145 Hightower Trail
                                                    Atlanta, Georgia 30350
                                                    (678) 280-1922
                                                    Monica.Gilroy@gilroyfirm.com




                                                8
